Citation Nr: 0800061	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  98-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating higher than 60 percent for diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.C. 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1980 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 1996, of 
the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  In December 2005, the Board remanded the 
issue for further development.  

In a decision in December 2005, the Board denied the 
veteran's claim for rating higher than 60 percent for 
diabetes mellitus and a total disability rating for 
compensation based on individual unemployability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). In an Order, 
dated in March 2007, the Court granted a Joint Motion to 
Remand of the parties, the VA Secretary and the veteran, and 
remanded the case to the Board for readjudication consistent 
with the Motion.

In September 2007, in writing, the veteran withdrew from his 
appeal the claim for a total disability rating compensation 
based on individual unemployability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

In September 2007, the veteran asked that records from the VA 
Medical Center be obtained in support of his claim for 
increase. 

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
actions.

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain the veteran's records since 2005 
from the VA Medical Center in Baltimore, 
Maryland.

3. Ask the veteran to submit evidence of 
interference with employment, such as the 
amount of hours he works and time loss due 
to his service-connected diabetes 
mellitus. 

4. Schedule the veteran for a VA 
examination to determine the current level 
of disability due to service-connected 
diabetes mellitus.  The claims folder must 
be made available to the examiner for 
review.  The examiner is asked to comment 
on the need for more than one daily 
injection of insulin, a restricted diet, 
and regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions, requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care provider, 
plus progressive weight loss and strength. 



5. After the development has been 
completed, adjudicate the claim to include 
an extraschedular rating under 38 C.F.R. 
§ 3.321.  If the benefit sought remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

